Citation Nr: 0319314	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956 and from September 1956 to April 1974.  He has 
been represented throughout his appeal by the Disabled 
American Veterans (DAV).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for SMC based on the need for the regular A&A of another 
person.

In his March 2001 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
commonly referred to as a Travel Board hearing.  The hearing 
was scheduled for January 2003, but the veteran failed to 
report.  He did not contact VA to explain his absence or 
request to reschedule his hearing.  Therefore, the Board 
deems his request for a Travel Board hearing withdrawn and 
will proceed to address the merits of his appeal.  See 
38 C.F.R. § 20.704(d) (2002).

Also, in May 2002, the RO denied the veteran's petition to 
reopen his claim for service connection for vision problems, 
resulting in glaucoma and blindness.  The RO denied his claim 
for an increased rating for his lumbosacral strain, as well.  
And the RO sent him a letter later in May 2002 notifying him 
of the decision and apprising him of his procedural and 
appellate rights.  He has not filed a notice of disagreement 
(NOD) to initiate an appeal of those denials, so those issues 
are not currently before the Board and will not be addressed 
in this decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2002).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected disabilities consist of 
renal failure on dialysis, evaluated as 100 percent 
disabling; lumbosacral strain, evaluated as 40 percent 
disabling; arteriosclerotic heart disease (history of 
hypertension), evaluated as 30 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; 
and dermatitis exfoliativa, evaluated as 10 percent 
disabling.  He also is receiving SMC pursuant to the 
provisions of 38 U.S.C.A. § 1114(s) (West 2002) and 38 C.F.R. 
§ 3.350(i) (2002), on account of the renal failure requiring 
dialysis rated 100 percent and additional service-connected 
disabilities independently ratable as at least 60 percent.

3.  The veteran receives SMC for being housebound.  

4.  The veteran's service-connected disabilities do not 
render him incapable of providing for his own daily self-care 
or from protecting himself against the hazards and dangers of 
daily living without the assistance of another person.  He is 
not a patient in a nursing home.  


CONCLUSION OF LAW

The criteria have not been met for SMC based on the need for 
the regular A&A of another person.  38 U.S.C.A. §§ 1114(l), 
1502, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 
3.351, 3.352 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the September 2000 rating decision, the 
January 2001 statement of the case, the June 2001 rating 
decision, and the May 2002 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
January 2002 from the RO informed the veteran of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claims; and how to contact VA 
for additional assistance.  Specifically, the RO informed him 
that it would obtain any VA or other Federal records that he 
identified.  

Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person have remained unchanged-despite 
the change in the law with respect to the preliminary duties 
to notify and assist.  The Board finds, then, that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA for aid and attendance in September 2000.  
A medical opinion regarding his ability to care for himself 
was provided by the VA examiner in September 2000.  It thus 
appears that the issue has been developed to the extent 
possible and is ripe for decision.  The duty to assist is not 
invoked where, as here, "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA § 5103A(a)(2).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the veteran with the development of evidence is required 
for this claim.  


II.  Factual Background

The record indicates the veteran is service-connected for 
several disabilities.  They are as follows:  renal failure on 
dialysis, evaluated as 100 percent disabling; lumbosacral 
strain, evaluated as 40 percent disabling; arteriosclerotic 
heart disease (history of hypertension), evaluated as 30 
percent disabling; bilateral hearing loss, evaluated as 10 
percent disabling; and dermatitis exfoliativa, evaluated as 
10 percent disabling.  He also is receiving SMC pursuant to 
the provisions of 38 U.S.C.A. § 1114(s) (West 2002) and 38 
C.F.R. § 3.350(i) (2002), on account of renal failure 
requiring dialysis rated 100 percent and additional service-
connected disabilities independently ratable as at least 60 
percent.  

The pertinent evidence includes a VA treatment report, dated 
in June 2000, indicating continuing dialysis treatment for 
the veteran's renal failure.  

In September 2000, the veteran underwent a VA examination for 
Aid and Attendance or Housebound Status; at that time, it was 
noted that he was not currently hospitalized.  He was not 
permanently bedridden.  It was reported that the veteran had 
a history of chronic renal failure since the late 1980's, 
apparently due to hypertension; since that time, he has been 
receiving dialysis treatment three times per week.  It was 
also noted that the veteran has had two cardiac 
catheterization and angioplasties; however, he has never had 
coronary artery bypass graft surgery.  He has had two 
cardiovascular accidents.  He denied ever being hospitalized 
for his heart or kidney problems.  It was further noted that 
he injured his back in Vietnam, and has had increasing pain 
over the years.  An x-ray study of the back, performed in 
1998, revealed spondylosis of the lumbosacral spine with a 
compression fracture of T12.  He has also had bilateral 
artificial knees, which were done at separate times in the 
1980's, apparently secondary to arthritis.  It was noted that 
the veteran has to use a walker to go any significant 
distance; however, he says that he holds onto things when he 
walks around the house.  

The veteran complained of intermittent dizziness.  He 
indicated that he has control of his bowels; however, he does 
not use his bladder due to his dialysis.  He reported having 
poor short-term memory.  He had poor balance.  He was able to 
dress himself, go to the bathroom on his own, and use the 
shower.  It noted that he used a shower chair.  He cannot 
cook, and he is unable to travel beyond the premises of his 
house on his own.  On a typical day, the veteran stated that 
he typically does "nothing."  On examination, it was noted 
that he appeared older than his stated age.  His posture was 
slumped.  His gait was slumped forward as he used his walker.  
His blood pressure was 87/59.  The upper extremities were 
notable for the presence of the arteriovenous shunt in the 
left forearm.  There were no obvious restrictions about the 
upper extremities.  He had good grip strength.  The lower 
extremities were notable for well-healed surgical scars of 
the anterior knees, bilaterally.  There was also a well-
healed surgical scar of the right medial leg extending from 
the groin into the ankle, apparently secondary to vascular 
surgery.  He had adequate strength of the left leg.  He had 
decreased strength in the right leg, which was estimated to 
be 2-3/5.  He seemed to have adequate muscle bulk about the 
legs.  There were no amputations present.  The examiner noted 
that he was unable to examine the thoracic and lumbar spines 
due to the veteran's inability to maintain his balance.  He 
required his walker to ambulate, and it took approximately 10 
seconds to go 10 yards.  He was only able to leave the house 
with aid, both with getting into his care and getting out of 
the car.  The examiner opined that the above-mentioned 
restrictions were permanent.  

The examiner concluded that the veteran had multiple health 
problems, which included: chronic renal failure requiring 
dialysis; history of arteriosclerotic vascular disease, 
including two cardiovascular accidents by history; history of 
chronic low back pain with evidence of bony abnormality on a 
prior chest x-ray; and history of bilateral artificial knees, 
etc.  The examiner stated that it was quite obvious that 
there would be no obvious improvement with the veteran's 
physical condition, and that he did require certain care to 
leave the house, and certainly care in feeding.  

Medical evidence of record dated from December 1999 to 
September 2001 reflects continuing dialysis treatment for 
renal failure.  These records also reflect ongoing clinical 
evaluation and treatment for multiple disabilities, including 
lumbosacral strain, a psychiatric disorder, and visual 
problems.  On the occasion of a VA spine examination in 
February 2002, he complained of generalized weakness of the 
lower extremities, but no numbness.  He also complained of 
pain in the front of the legs; however, most of his 
difficulty was with his back.  It was noted that the veteran 
had to use a rolling walker as well as a lift at home and 
other assistance devices to help himself get around.  
Examination revealed tenderness to palpation in the lower 
part of back.  He could not attempt touching his toes or 
extending his spine.  Deep tendon reflexes were difficult to 
assess in his lower extremities secondary to his total knee 
arthroplasties.  He had a 1+ Achilles on both sides, and 5/5 
motor group testing of both lower extremities without any 
deficits.  No sensory deficits were found in either lower 
extremity with a 1+ dorsalis pedis pulse.  The skin 
was intact.  

Received in March and May 2002 were VA treatment records, 
dated from March 1986 through April 2002, which show that the 
veteran has received ongoing dialysis treatment for renal 
failure.  These records also indicate that the veteran 
received clinical attention and treatment for several 
disabilities, including respiratory disorder, hypertension, 
heart disease, degenerative joint disease, and visual 
problems, diagnosed as open angle glaucoma.  During a 
clinical visit in April 2002, it was noted that the veteran 
had blindness secondary to glaucoma and iritis, which he 
states originated with flashburns suffered in Vietnam.  




III.  Legal Analysis

SMC provided by 38 U.S.C.A. § 1114(l) is payable for being so 
helpless as to need the regular A&A of another person.  The 
applicable criteria for determining whether the veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
Id.  

Because the regulation provides that the "following" 
enumerated factors" will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).  



"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In adjudicating the veteran's claim for SMC based on A&A, it 
must be born in mind that functional impairment arising from 
nonservice-connected disabilities cannot be considered in 
determining whether he requires care or assistance on a 
regular basis.  

Unfortunately, after a careful review of the evidence of 
record, it is found that the veteran is not entitled to SMC 
based on the need for the regular A&A of another person.  
During his VA A&A examination in September 2000, it was noted 
that he was not permanently bedridden.  In addition, while it 
was noted that he used a walker to go any significant 
distance and used a shower chair, it also was reported that 
he was able to dress himself, go to the bathroom on his own, 
and use the shower.  The examination further noted that he 
had poor balance, cannot cook, and certainly required care to 
leave the house and feeding; but there was no suggestion that 
he could not feed himself or could not attend to the needs of 
nature himself.  There also is no indication that he is 
bedridden, nor has he been placed in a nursing home.  While 
current medical records indicate that he has blindness 
secondary to glaucoma and iritis, service connection has not 
been established for these additional conditions.  So they do 
not, in turn, factor into the determination of whether he is 
entitled to SMC based on A&A.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

Since the preponderance of the evidence is against the 
veteran's claim, 
the benefit-of-the-doubt rule does not apply, and his appeal 
must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for SMC based on the need for the regular A&A of 
another person is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

